Case 2:20-cv-00180-TPB-MRM Document 15 Filed 03/25/20 Page 1 of 3 PageID 176




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

LINDA FAIRSTEIN,                              Case No.: 2-20-CV-00180-TPB-NPM

               Plaintiff,

       v.

NETFLIX, INC., AVA DUVERNAY,
and ATTICA LOCKE,

               Defendants.

                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that KELLEY GERAGHTY PRICE of the law firm of

DENTONS COHEN & GRIGSBY P.C. hereby appears as counsel for Defendants, NETFLIX,

INC., AVA DUVERNAY, and ATTICA LOCKE, in this proceeding. Notice of all future

proceedings, pleadings, motions, briefs, applications and orders should be served to the

undersigned.




                                           Page 1 of 3
Case 2:20-cv-00180-TPB-MRM Document 15 Filed 03/25/20 Page 2 of 3 PageID 177



                            DENTONS COHEN & GRIGSBY P.C.

                            /s/ Kelley Geraghty Price
                            KELLEY GERAGHTY PRICE
                            Florida Bar No. 889539
                            ERIC S. OLSON
                            Florida Bar No. 99079

                            Mercato – Suite 6200
                            9110 Strada Place
                            Naples, Florida 34108
                            Telephone: (239) 390-1913
                            Facsimile: (239) 390-1901
                            E-mail: kelley.price@dentons.com
                                      eric olson@dentons.com

                            Attorneys for Defendants
                            NETFLIX, INC., AVA DUVERNAY and ATTICA
Dated: March 25, 2020       LOCKE
3287240.v1




                                 Page 2 of 3
Case 2:20-cv-00180-TPB-MRM Document 15 Filed 03/25/20 Page 3 of 3 PageID 178




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 25th day of March, 2020, I caused the

   foregoing to be electronically filed with the Clerk of the Court using the CM/ECF

   system, which will send notification of such filing to all counsel of record.



                                                 /s/ Kelley Geraghty Price




                                           Page 3 of 3
